Restricted Stock Award Agreement

THE SHARES ISSUABLE PURSUANT TO THIS AGREEMENT ARE SUBJECT TO THE PROVISIONS OF
THE COMPANY'S EQUITY-BASED COMPENSATION PLAN AND THIS AGREEMENT IS ENTERED INTO
PURSUANT THERETO.

To:

 

Date of Grant:

 

Number of Shares:

 

Republic Companies Group, Inc., a Delaware corporation (the "Company"), is
pleased to grant you an award (the "Plan Award") consisting of an aggregate of [
] shares (the "Restricted Shares") of the Company's authorized Common Stock,
subject to the terms and conditions set forth in this Restricted Stock Award
Agreement (this "Award Agreement") and the Republic Companies Group, Inc.
Equity-Based Compensation Plan as it may be amended from time to time (the
"Plan"). The Plan Award is governed by the terms of this Award Agreement and,
where appropriate, the Plan. Any capitalized terms not defined herein shall have
the meaning set forth in the Plan.

This Award Agreement sets forth the terms of the agreement between you and the
Company with respect to the Restricted Shares. By accepting this Award
Agreement, you agree to be bound by all of the terms hereof.

1. Definitions

As used in this Award Agreement, the following terms have the meanings set forth
below:

 a. "Board" means the Company's Board of Directors.
 b. "Business Day" means any day other than a Saturday, a Sunday or a day on
    which banking institutions in the State of Delaware are authorized or
    obligated by law or executive order to close.
 c. "Committee" shall mean the committee or sub-committee established by the
    Board to administer part or all of the Plan.
 d. "Common Stock" means the common stock, par value $.01 per share, of the
    Company as authorized from time to time.
 e. "Date of Grant" means [ ].
 f. "Plan Award" has the meaning set forth in the first paragraph of the Award
    Agreement.

2. Escrow of Restricted Shares

The Company shall evidence the Restricted Shares in the manner that it deems
appropriate. The Company may issue in your name a certificate or certificates
representing the Restricted Shares and retain that certificate or those
certificates until the restrictions on such Restricted Shares expire as
described in Sections 5, 6, or 7 of this Award Agreement or the Restricted
Shares are forfeited as contemplated in Sections 4 and 7 of this Award
Agreement. If the Company certificates the Restricted Shares, you shall execute
one or more stock powers in blank for those certificates and deliver those stock
powers to the Company. You hereby agree that the Company shall hold the
Restricted Shares and, if applicable, the related stock powers pursuant to the
terms of this Award Agreement until such time as a certificate or certificates
are delivered to you, or the Restricted Shares are otherwise transferred to you
free of restrictions, or the Restricted Shares are canceled and forfeited
pursuant to this Agreement.

3. Ownership of Restricted Shares

From and after the time that the Restricted Shares have been issued in your
name, you will be entitled to all the rights of absolute ownership of the
Restricted Shares, including the right to vote those shares and to receive
dividends thereon if, as, and when declared by the Board, subject, however, to
the terms, conditions and restrictions set forth in this Agreement.

4. Restrictions; Forfeiture

The Restricted Shares are restricted in that they may not be sold, transferred
or otherwise alienated or hypothecated until such restrictions are removed or
expire as described in Section 5, 6, or 7 of this Agreement. The Restricted
Shares are also restricted in the sense that they may be forfeited to the
Company. You hereby agree that if the Restricted Shares are forfeited, as
provided in Section 7, the Company shall have the right to deliver the
Restricted Shares to the Company's transfer agent for cancellation or, at the
Company's election, for transfer to the Company to be held by the Company in
treasury or any designee of the Company.

5. Expiration of Restrictions and Risk of Forfeiture

The restrictions on all of the Restricted Shares granted pursuant to this Award
Agreement will expire and the Restricted Shares will become transferable and
nonforfeitable according to the schedule set forth in this Section 5, provided,
however, that such restrictions will expire on such dates only if you have been
an Employee continuously from the Date of Grant through the applicable vesting
date.



 

On or After Each of the Following Vesting Dates

Cumulative Percentage of Shares as to Which the Restricted Shares are
Transferable and Nonforfeitable

   



 

6. Adjustment Provisions

 a. Recapitalization, etc. In the event there is any change in the outstanding
    Common Stock of the Company by reason of any reorganization,
    recapitalization, stock split, stock dividend, combination of shares or
    otherwise, there shall be substituted for or added to each share of Common
    Stock theretofore appropriated or thereafter subject, or which may become
    subject, to this Plan Award, the number and kind of shares of stock or other
    securities into which each outstanding share of Common Stock shall be so
    changed or for which each such share shall be exchanged, or to which each
    such share shall be entitled, as the case may be. Adjustment under the
    preceding provisions of this section will be made by the Committee, whose
    determination as to what adjustments will be made and the extent thereof
    will be final, binding, and conclusive. No fractional interest will be
    issued under the Plan on account of any such adjustment.
 b. Change in Control of the Company. In the event of a Change in Control (as
    defined in Section 2(g) of the Plan), the restrictions on all of the
    Restricted Shares granted pursuant to this Award Agreement to the extent
    such Restricted Shares have not previously been forfeited pursuant to
    Section 7 of this Agreement will expire and the Restricted Shares will
    become transferable and nonforfeitable.

7. Termination of Employment

 a. Termination Generally. Subject to Section (b), if your employment
    relationship with the Company or any of its Subsidiaries is terminated for
    any reason, then that portion, if any, of this Plan Award for which
    restrictions have not lapsed as of the date of termination shall become null
    and void and such Restricted Shares shall be forfeited to the Company;
    provided, however, that the portion, if any, of this Plan Award for which
    restrictions have expired as of the date of such termination shall survive
    such termination.
    
 b. Effect of Employment Agreement. Notwithstanding any provision herein to the
    contrary, in the event of any inconsistency between this Section 7 and any
    employment agreement entered into by and between you and the Company, the
    terms of the employment agreement shall control.

8. Leave of Absence

With respect to the Plan Award, the Company may, in its sole discretion,
determine that if you are on leave of absence for any reason you will be
considered to still be in the employ of the Company, provided that rights to the
Restricted Shares during a leave of absence will be limited to the extent to
which those rights were earned or vested when the leave of absence began.

9. Delivery of Stock

Promptly following the expiration of the restrictions on the Restricted Shares
as contemplated in Sections 5, 6, and 7 of this Award Agreement, the Company
shall cause to be issued and delivered to you or your designee a certificate or
other evidence of the number of Restricted Shares as to which restrictions have
lapsed, free of any restrictive legend relating to the lapsed restrictions, upon
receipt by the Company of any tax withholding as may be requested. The value of
such Restricted Shares shall not bear any interest owing to the passage of time.

10. Conditions to Delivery of Stock and Registration

Nothing herein shall require the Company to issue any shares with respect to the
Plan Award if (a) that issuance would, in the opinion of counsel for the
Company, constitute a violation of the Securities Act of 1933 or any similar or
superseding statute or statutes, any other applicable statute or regulation, or
the rules of any applicable securities exchange or securities association, as
then in effect or (b) the withholding obligation as provided in Section 15 has
not been satisfied.

From time to time, the Board and appropriate officers of the Company shall and
are authorized to take whatever actions are necessary to file required documents
with governmental authorities, stock exchanges, and other appropriate Persons to
make shares of Common Stock available for issuance.

11. Furnish Information

You agree to furnish to the Company all information requested by the Company to
enable it to comply with any reporting or other requirement imposed upon the
Company by or under any applicable statute or regulation.

12. Remedies

The parties to this Award Agreement shall be entitled to recover from each other
reasonable attorneys' fees incurred in connection with the enforcement of the
terms and provisions of this Award Agreement whether by an action to enforce
specific performance or for damages for its breach or otherwise.

13. Information Confidential

As partial consideration for the granting of the Plan Award hereunder, you
hereby agree with the Company that you will keep confidential all information
and knowledge, except that which has been disclosed in any public filings
required by law, that you have relating to the terms and conditions of this
Award Agreement; provided, however, that such information may be disclosed as
required by law and may be given in confidence to your spouse, tax and financial
advisors, or to a financial institution to the extent that such information is
necessary to secure a loan. In the event any breach of this promise comes to the
attention of the Company, it shall take into consideration that breach in
determining whether to recommend the grant of any future similar award to you,
as a factor militating against the advisability of granting any such future
award to you.

14. Consideration

No restriction on the Restricted Shares shall lapse unless and until you have
performed services for the Company or any of its Subsidiaries that the Company
believes is equal to or greater in value than the par value of the Common Stock
subject to this Plan Award.

15. Payment of Taxes

The Company may from time to time, in its discretion, require you to pay to the
Company (or the Company's Subsidiary if you are an employee of a Subsidiary of
the Company), the amount that the Company deems necessary to satisfy the
Company's or its Subsidiary's current or future obligation to withhold federal,
state or local income or other taxes that you incur as a result of the Plan
Award. With respect to any required tax withholding, you may (a) direct the
Company to withhold from the shares of Common Stock to be issued to you the
number of shares necessary to satisfy the Company's obligation to withhold
taxes, that determination to be based on the shares' Fair Market Value, as
defined in the Plan, at the time as of which such determination is made; (b)
deliver to the Company sufficient shares of Common Stock to satisfy the
Company's tax withholding obligations, based on the shares' Fair Market Value,
as defined in the Plan, at the time as of which such determination is made; or
(c) deliver sufficient cash to the Company to satisfy its tax withholding
obligations. If you elect to use such a stock withholding feature, you must make
the election at the time and in the manner that the Company prescribes. The
Company may, at its sole option, deny your request to satisfy withholding
obligations through Common Stock instead of cash. In the event the Company
subsequently determines that the aggregate Fair Market Value, as defined in the
Plan, of any shares of Common Stock withheld as payment of any tax withholding
obligation is insufficient to discharge that tax withholding obligation, then
you shall pay to the Company, immediately upon the Company's request, the amount
of that deficiency.

16. Right of the Company and Subsidiaries to Terminate Employment

Nothing contained in this Award Agreement shall confer upon you the right to
continue in the employ of the Company or any Subsidiary, or interfere in any way
with the rights of the Company or any Subsidiary to terminate your employment at
any time.

17. No Liability for Good Faith Determinations

The Company and the members of the Board shall not be liable for any act,
omission or determination taken or made in good faith with respect to this Award
Agreement or the Restricted Shares granted hereunder.

18. No Guarantee of Interests

The Board and the Company do not guarantee the Common Stock of the Company from
loss or depreciation.

19. Company Records

Records of the Company or its Subsidiaries regarding your period of employment,
termination of employment and the reason therefor, leaves of absence,
re-employment, and other matters shall be conclusive for all purposes hereunder,
unless determined by the Company to be incorrect.

20. Company Action

Any action required of the Company shall be by resolution of the Board or by a
Person authorized to act by resolution of the Board.

21. Severability

If any provision of this Award Agreement is held to be illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining
provisions hereof, but such provision shall be fully severable and this Award
Agreement shall be construed and enforced as if the illegal or invalid provision
had never been included herein.

22. Arbitration

You and the Company agree, upon written request of either you or the Company, to
the resolution by binding arbitration of all claims, demands, causes of action,
disputes, controversies or other matters in question ("Claims"), whether or not
arising out of this Award Agreement or your employment (or its termination),
whether arising in contract, tort or otherwise and whether provided by statute,
equity or common law, that the Company may have against you or that you may have
against the Company or its parents, subsidiaries or affiliates, and each of the
foregoing entities' respective officers, directors, employees or agents in their
capacity as such or otherwise, if such Claim is not resolved by the mutual
written agreement between you and the Company, or otherwise, within 30 days
after notice of the dispute is first given. Claims covered by this Section 22
include without limitation claims by you for breach of this Award Agreement,
wrongful termination, discrimination (based on age, race, sex, disability,
national origin, sexual orientation, or any other factor), harassment and
retaliation. Any arbitration shall be conducted in accordance with the Federal
Arbitration Act ("FAA") and, to the extent an issue is not addressed by the FAA,
with the then-current National Rules for the Resolution of Employment Disputes
of the American Arbitration Association ("AAA") or such other rules of the AAA
as are applicable to the claims asserted. If a party refuses to honor its
obligations under this Section 22, the other party may compel arbitration in
either federal or state court. The arbitrators shall apply the substantive law
of Delaware (excluding choice-of-law principles that might call for the
application of some other jurisdiction's law) or federal law, or both as
applicable to the claims asserted. The arbitrators shall have exclusive
authority to resolve any dispute relating to the interpretation, applicability
or enforceability or formation of this Award Agreement (including this Section
22), including any claim that all or part of the Award Agreement is void or
voidable and any claim that an issue is not subject to arbitration. The results
of arbitration will be binding and conclusive on the parties hereto. Any
arbitrators' award or finding or any judgment or verdict thereon will be final
and unappealable. All parties agree that venue for arbitration will be in
Dallas, Texas, and that any arbitration commenced in any other venue will be
transferred to Dallas, Texas, upon the written request of any party to this
Award Agreement. In the event that an arbitration is actually conducted pursuant
to this Section 22, the party in whose favor the arbitrator renders the award
shall be entitled to have and recover from the other party all costs and
expenses incurred, including reasonable attorneys' fees, reasonable costs and
other reasonable expenses pertaining to the arbitration and the enforcement
thereof and such attorneys fees, costs and other expenses shall become a part of
any award, judgment or verdict. Any and all of the arbitrators' orders,
decisions and awards may be enforceable in, and judgment upon any award rendered
by the arbitrators may be confirmed and entered by any federal or state court
having jurisdiction. All arbitrations will have three individuals acting as
arbitrators: one arbitrator will be selected by you, one arbitrator will be
selected by the Company, and the two arbitrators so selected will select a third
arbitrator; provided that (a) you or the Company shall use reasonably diligent
efforts to select its respective arbitrator within 60 days after a matter is
submitted to arbitration and (b) the parties (including arbitrators) shall not
be limited to selecting arbitrators from only the AAA's lists of arbitrators.
Any arbitrator selected by a party will not be affiliated, associated or related
to the party selecting that arbitrator in any matter whatsoever. The arbitration
hearing shall be conducted within 60 days after the selection of the
arbitrators. All privileges under state and federal law, including
attorney-client, work product and party communication privileges, shall be
preserved and protected. The decision of the majority of the arbitrators will be
binding on all parties. Arbitrations will be conducted in a manner so that the
final decision of the arbitrators will be made and provided to you and the
Company no later than 120 days after a matter is submitted to arbitration. All
proceedings conducted pursuant to this agreement to arbitrate, including any
order, decision or award of the arbitrators, shall be kept confidential by all
parties. YOU ACKNOWLEDGE THAT BY SIGNING THIS AWARD AGREEMENT, YOU ARE WAIVING
ANY RIGHT THAT YOU MAY HAVE TO A JURY TRIAL OR A COURT TRIAL, OF ANY
EMPLOYMENT-RELATED CLAIM ALLEGED BY YOU.

23. Notices

Whenever any notice is required or permitted hereunder, such notice must be in
writing and personally delivered or sent by mail. Any such notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
on which it is personally delivered, or, whether actually received or not, on
the third Business Day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith. The Company or you may change, at any
time and from time to time, by written notice to the other, the address which it
or he had previously specified for receiving notices.

The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:

Company: 5525 Lyndon B. Johnson Freeway
Dallas, Texas 75240
Attention: Corporate Secretary

Holder: At your current address as shown in the Company's records

24. Waiver of Notice

Any person entitled to notice hereunder may waive such notice in writing.

25. Successors

This Award Agreement shall be binding upon you, your legal representatives,
heirs, legatees and distributees, and upon the Company, its successors and
assigns.

26. Headings

The titles and headings of Sections are included for convenience of reference
only and are not to be considered in construction of the provisions hereof.

27. Governing Law

All questions arising with respect to the provisions of this Agreement shall be
determined by application of the laws of the State of Delaware, without giving
any effect to any conflict of law provisions thereof, except to the extent
Delaware law is preempted by federal law. The obligation of the Company to sell
and deliver Common Stock hereunder is subject to applicable laws and to the
approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Common Stock.

28. Execution of Receipts and Releases

Any payment of cash or any issuance or transfer of shares of Common Stock or
other property to you, or to your legal representative, heir, legatee or
distributee, in accordance with the provisions hereof, shall, to the extent
thereof, be in full satisfaction of all claims of such Persons hereunder. The
Company may require you or your legal representative, heir, legatee or
distributee, as a condition precedent to such payment or issuance, to execute a
release and receipt therefor in such form as it shall determine.

29. Amendment

This Award Agreement may be amended by the Board; provided, however, that no
amendment may decrease your rights inherent in this Plan Award prior to such
amendment without your express written consent.

30. The Plan

This Award Agreement is subject to all the terms, conditions, limitations and
restrictions contained in the Plan.

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
by its duly authorized officer as of the Date of Grant first above written.

Republic Companies Group, Inc.

By:

Name: Parker W. Rush

Title: President

 

Acknowledged and Agreed:




Signature






Printed Name





Date